Citation Nr: 1233740	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO. 09-24 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy of the left upper extremity, including based on herbicide agents (e.g., Agent Orange) exposure. 

2. Entitlement to service connection for peripheral neuropathy of the right upper extremity, including based on herbicide agents exposure.

3. Entitlement to service connection for peripheral neuropathy of the left lower extremity, including based on herbicide agents exposure.

4. Entitlement to service connection for peripheral neuropathy of the right lower extremity, including based on herbicide agents exposure.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from January 1969 to December 1970.

The appeal comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board in February 2011 remanded the above-listed claims to the RO via the Appeals Management Center (AMC). They now return to the Board for further review. 


FINDINGS OF FACT

The preponderance of competent and probative evidence of record is against the Veteran having peripheral neuropathy of any of his extremities, left or right, upper or lower. 


CONCLUSIONS OF LAW

1. The criteria for service connection for peripheral neuropathy of the left upper extremity are not met. 38 U.S.C.A. §§ 1110, 1113, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

2. The criteria for service connection for peripheral neuropathy of the right upper extremity are not met. 38 U.S.C.A. §§ 1110, 1113, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

3. The criteria for service connection for peripheral neuropathy of the left lower extremity are not met. 38 U.S.C.A. §§ 1110, 1113, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

4. The criteria for service connection for peripheral neuropathy of the right lower extremity are not met. 38 U.S.C.A. §§ 1110, 1113, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a statement of the case (SOC) or supplemental statement of the case (SSOC). In addition, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial. Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

A VCAA notice letter was sent in February 2008, prior to the RO's adjudication of the appealed claims for service connection for peripheral neuropathy of the left and right upper and lower extremities in May 2008. This VCAA letter informed the Veteran of the notice and duty-to-assist provisions of the VCAA, of the bases of review, and of the information and evidence necessary to substantiate these four claims including based on herbicide agent exposure. He was also told by this letter that it is ultimately his responsibility to see that pertinent evidence not in Federal possession is obtained. 

In addition, the Board notes that the decision of the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date. These requirements were also fulfilled by the February 2008 VCAA letter. 

The VCAA letter also requested that the Veteran advise of any VA and private medical sources of evidence pertinent to his claim, and that he provide necessary authorization to obtain those records. It also requested evidence and information about treatment after service, in support of the claim. 

The AMC in February 2011 sent the Veteran an additional duty to assist letter requesting private neurologist treatment records to which the Veteran had referred at a July 2008 VA outpatient treatment, or requesting the Veteran's assistance in obtaining those records. However, the Veteran failed to reply to that request. The Board notes in this regard that "the duty to assist is not always a one-way street. If a veteran (appellant) wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). See also Olson v. Principi, 3 Vet. App. 480, 483 (1992). Furthermore, while the VA does have a duty to assist the veteran (appellant) in the development of a claim, that duty is not limitless. Hyson v. Brown, 5 Vet. App. 262 (1993).

The Veteran also informed of VA treatment records. Indicated records were requested to the extent feasible based on the Veteran's assistance, as just discussed, and records obtained were associated with the claims file. The Veteran was informed of records obtained and, by implication, of records not obtained, by the appealed rating action, SOC, and SSOC most recently in April 2012. 

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when a veteran presents a claim for service connection in which there was a pertinent event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the veteran indicates that the claimed disability or symptoms may be associated with service. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, the Veteran was afforded a VA examination for compensation purposes in May 2011 to address his claimed peripheral neuropathies. As discussed infra, both the findings upon this examination and the absence of other medical evidence supportive of the presence of peripheral neuropathy in any of the extremities resulted in the preponderance of the competent evidence being against current peripheral neuropathy in any of the extremities. There is thus presented no reasonable possibility that a nexus opinion is warranted, in the absence of current disability. 38 C.F.R. § 3.159(c)(4) (2011); McLendon. 

The obtained May 2011 medical examination report, taken together with the balance of the evidence of record, sufficiently addressed, to the extent required for the Board's adjudication, the medical questions of diagnosis or causation as raised in this case for the Veteran's claimed peripheral neuropathy of the four extremities. The examiner supported his conclusions with analysis (to the extent necessary) based on relevant evidence presented in this case, to include clinical findings on current examination and review of the record, inclusive past clinical findings and lay statements. Ultimately, the neurological findings of no current peripheral neuropathy in any of the extremities are consistent with the balance of the record, which also fails to support the presence of peripheral neuropathy, beyond the Veteran's subjective assertions, which assertions the VA examiner ultimately found insufficient to support a diagnosis of peripheral neuropathy. The VA examiner's report with its relevant findings, analysis, and conclusions, in turn allows for the Board's adjudication inclusive of a weighing of this examination and its findings and conclusions against contrary evidence. Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). The Board further finds that this May 2011 examination, taken together with the balance of medical and non-medical evidence of record, provides sufficient detail and sufficient medical evidence and findings to allow for appropriate Board adjudication of the claims on appeal adjudicated herein. 38 C.F.R. § 4.2 (2011); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Any VA development assistance duty under the VCAA to seek to obtain indicated pertinent records has been fulfilled. Neither the Veteran nor his representative has informed of or indicated any avenues of evidentiary development presenting a reasonable possibility of furthering the claim which the RO has not pursued by query. See Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (addressing the sufficiency of an appellant's knowledge of the information and evidence necessary to establish the claim). 

The Veteran has not indicated a desire to further address his claims the subject of this appeal that has not been fulfilled. 

The requirements of the Board's February 2011 remand have been substantially fulfilled, by the AMC requesting the Veteran's assistance in obtaining indicated private neurological treatment records, by obtaining VA treatment records, and by affording the Veteran the May 2011 VA neurological examination for compensation purposes, all followed by AMC readjudication of the claims with issuance of an SSOC April 2012. Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998). D'Aries v. Peake, 22 Vet. App. 97 (2008). 

The Board concludes that no further notification or development of evidence is required. Therefore, no useful purpose would be served in remanding this matter for yet more development. Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the appellant. The Court has held that such remands are to be avoided. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


II. Laws Governing Service Connection Claims

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty during active military, naval, or air service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 

To establish service connection for a disability, a claimant must submit (1) evidence of a current disability, (2) evidence in-service incurrence or aggravation of an injury or disease, and (3) evidence of a nexus between the current disability and the in-service disease or injury. See Pond v. West, 12 Vet. App. 341, 346 (1999). 

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a disability when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession." Jandreau v. Nicholson, supra; see also Buchanan v. Nicholson, supra ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."). Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet). See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor. Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

In this, as in any other case, it remains the duty of the Board as the fact finder to determine the relative credibility of the evidence. See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992). The Federal Circuit has held that the Board is obligated to, and fully justified in, determining whether lay testimony is credible in and of itself, and that the Board may weigh the absence of contemporary medical evidence against lay statements. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others. Evans v. West, 12 Vet. App. 22, 30 (1998). The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another. Rucker v. Brown, 10 Vet. App. 67, 74 (1997).


III. Claims for Service Connection for Peripheral Neuropathy
Of the Extremities, Including Based on Herbicide Agents Exposure

The Veteran contends that he should be service connected for peripheral neuropathy in all his extremities based on herbicide agents exposure during his service in Vietnam during the Vietnam Era. 

VA laws and regulations pertinent to the Veteran's claim provide that veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non- exposure. 38 U.S.C.A. § 1116 ; 38 C.F.R. § 3.307 . VAOPGCPREC 27-97. As pertinent herein, if a veteran was exposed to a herbicide agent (to include Agent Orange) during such service and has contracted acute or subacute peripheral neuropathy to a degree of 10 percent or more at any time after service, that veteran is entitled to a presumption of service connection even though there is no record of such disease during service. 38 U.S.C.A. § 1116 ; 38 C.F.R. §§ 3.307(a)(6)(iii) , 3.309(e), 3.313. 

Service records reflect that the Veteran served in Vietnam during the Vietnam Era. Notably, the Veteran's service Form DD-214 informs of his receipt of the Vietnam Service Medal (VSM), the Vietnam Campaign Medical with 60 Device (VCM w/60), the Bronze Star Medal (BSM), the Army Commendation Medal (ARCOM), and the Combat Infantryman Badge (CIB). The Board, for its part, is thankful for the Veteran's service.

The Veteran is thus entitled to service connection based on that service for those disabilities manifested to a degree of 10 percent or more at any time after his presumed exposure to herbicide agents during his service in Vietnam during the Vietnam Era, for all those diseases for which this presumption has been found applicable, inclusive of acute and subacute peripheral neuropathy, as already noted. 38 C.F.R. § 3.309(e). 

In the present case, however, the Veteran has failed to present sufficient evidence to support the presence of current peripheral neuropathy, to allow for application of presumptive service connection based on herbicide agents exposure. 

At a July 2008 VA outpatient treatment, the Veteran asserted that his hands and feet fell asleep in the mornings and he had to shake them, though he asserted that this did not happen every day. He further asserted that he believed he had an EMG study by a private neurologist. He added that he would contact this neurologist to obtain the EMG report. The VA outpatient treatment medical practitioner noted that the reported symptoms may potentially reflect peripheral neuropathy. However, a diagnosis of peripheral neuropathy was not made, and the Veteran failed to submit any private neurological records. 

The AMC in February 2011 expressly requested that the Veteran assist in obtaining the indicated private neurologist records as referred to at the July 2008 VA outpatient treatment, but the Veteran failed to reply to that request and did not otherwise submit any private neurological treatment or examination or testing records. 

Upon VA examination for compensation purposes in March 2011, the Veteran asserted that his claimed peripheral neuropathy was manifested by his hands going to sleep when he is driving and by his hands and feet going to sleep when he is lying in bed, with associated numbness and tingling. He denied having any such symptoms when he was 'up and about.' The Veteran asserted that these symptoms were chronic and stable since their onset. The Veteran denied any history of associated trauma, or of any hospitalization or surgery for the peripheral neuropathy. The examiner characterized these described symptoms as intermittent numbness or paresthesias. 

Upon objective examination in March 2011, reflexes were 2+, which the examination report characterized as hypoactive (with 3+ being normal), for the biceps, triceps, brachioradialis, knee jerk, and ankle jerk, on both the left and right. Babinski, or plantar flexion reflex, was 3+, or normal, on both left and right. Sensory examination was normal in all extremities to vibration, pain/pinprick, position sense, and light touch, with no dysesthesia detected in any of the extremities. Muscle strength was 5/5 for all extremity muscle groups tested right and left, upper and lower, with all muscles revealing normal tone and without atrophy. However, gait was antalgic, though there was no imbalance or tremor. There was no evidence of fasciculations, and no finding of dysfunction of any joint as affected by a nerve disorder. No electromyography or nerve conduction studies were performed because the examiner concluded that none were indicated. The examiner assessed that there was no evidence of peripheral neuropathy of the upper or lower extremities. The examiner accordingly did not go on to address questions of etiology. 

While the Veteran is entitled to a presumption of herbicide agents exposure on the basis of his service in country in Vietnam during the Vietnam Era, the applicable presumption of service connection cannot be applied in the absence of the current disability for which the presumption would be applicable. 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

The weight of the current evidentiary record preponderates against the presence of peripheral neuropathy in any of the Veteran's extremities. In this case, the Veteran is not himself competent to address the distinctly medical question of whether he has peripheral neuropathy. Jandreau. The Veteran was afforded a VA examination including to address this question, and the examiner conducted such clinical evaluation as the examiner deemed necessary, and concluded that he Veteran did not have peripheral neuropathy in any of his extremities. The Veteran has not presented contrary competent evidence addressing this question of the presence of current peripheral neuropathy. The Board finds the VA examiner's examination and its conclusions satisfactory for adjudicative purposes, accordingly concludes that the preponderance of the evidence is against the presence of peripheral neuropathy in any of the Veteran's extremities. The Board notes in this regard that it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others. Evans v. West, 12 Vet. App. 22, 30 (1998). 

In the absence of current disability, the Veteran's claims for service connection for peripheral neuropathy of the extremities must be denied, with the preponderance of the evidence against, both on a direct basis and based on herbicide agent exposure presumptions. 38 C.F.R. §§ 3.303, 3.307, 3.309. 

Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for peripheral neuropathy of the left upper extremity is denied. 

Service connection for peripheral neuropathy of the right upper extremity is denied.

Service connection for peripheral neuropathy of the left lower extremity is denied.

Service connection for peripheral neuropathy of the right lower extremity is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


